

Exhibit 10.67
Chordiant Software, Inc.
2005 Equity Incentive Plan
 
2008-2009 Performance Share Unit Program
Award Grant Notice
 
Chordiant Software, Inc. (the “Company”), pursuant to its 2008-2009 Performance
Share Unit Program (the “Program”) under its 2005 Equity Incentive Plan (the
“Plan”), hereby awards to Participant the award (the “Award”) set forth
below.  This Award is subject to all of the terms and conditions as set forth
herein and in the Performance Share Unit Award Agreement (the “Award
Agreement”), the Program and the Plan, all of which are attached hereto and
incorporated herein in their entirety.  Unless otherwise defined herein,
capitalized terms shall have the meanings set forth in the Plan or the Program,
as applicable.
 


Participant:
 
[            ]
Date of Grant:
 
[            ]
Vesting Commencement Date:
 
Date of Grant
Number of Shares Subject to Target Award:
 
[            ] shares of Common Stock
Number of Shares Subject to Maximum Award:
 
[            ] shares of Common Stock
Performance Period:
 
[            ]



 
Determination of Actual Award:  On the Certification Date, the Participant will
earn an Actual Award representing the number of shares of Common Stock (which
may be equal to all or a portion, including none, of the Maximum Award)
determined by the Committee in accordance with Exhibit A of the Program.
 
Vesting Schedule:   Subject to the Participant’s Continuous Service through the
Certification Date (as defined in the Program), the Actual Award will vest in
full on the Certification Date.
 
Delivery of Shares:   Subject to the limitations contained herein and the
provisions of the Plan and the Program, the Company shall deliver to Participant
the shares of Common Stock subject to the Actual Award within thirty (30) days
following the date on which such shares vest.
 
Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Award Grant Notice, the Award
Agreement, the Program (including the exhibits thereto) and the Plan
(collectively, the “Award Documents”).  Participant further acknowledges that as
of the Date of Grant, the Award Documents set forth the entire understanding
between Participant and the Company regarding the Award and supersede all prior
oral and written agreements on that subject.
 


Chordiant Software, Inc.:
 
Participant:
         
By
           
Signature
 
Signature
             
Title:
   
Date:
               
Date:
         



 
 

--------------------------------------------------------------------------------

 




 
Attachments:
Performance Share Unit Award Agreement, 2008-2009 Performance Share Unit Program
and 2005 Equity Incentive Plan



 
 

--------------------------------------------------------------------------------

 
Attachment I
 
Performance Share Unit Award Agreement


 
 

--------------------------------------------------------------------------------

 
 
Attachment II
2008-2009 Performance Share Unit Program
 


 
 

--------------------------------------------------------------------------------

 


Attachment III
 
2005 Equity Incentive Plan
 


 
 

--------------------------------------------------------------------------------

 


Chordiant Software, Inc.
 
2005 Equity Incentive Plan
 
2008-2009 Performance Share Unit Program
Performance Share Unit Award Agreement
 
Pursuant to the Award Grant Notice (“Grant Notice”) and this Performance Share
Unit Award Agreement (“Award Agreement”), Chordiant Software, Inc. (the
“Company”) has awarded you, pursuant to its 2008-2009 Performance Share Unit
Program (the “Program”) under its 2005 Equity Incentive Plan (the “Plan”), the
Award as indicated in the Grant Notice.  Unless otherwise defined herein or in
the Grant Notice, capitalized terms shall have the meanings set forth in the
Plan or the Program, as applicable.
 
The details of your Award are as follows.
 
1.  Entitlement to Shares.
 
(a)  Actual Award.  The Actual Award shall be determined in the manner described
in the Grant Notice.  If the Committee reduces the Maximum Award, including on
account of the degree of achievement of the Funding Gate, the Performance Goals
or the Other Performance Goal (as each such term is defined in the Program), you
will be deemed to have earned a portion (or none) of the shares of Common Stock
subject to the Maximum Award.  In no event will you earn an Actual Award
covering a number of shares in excess of the Maximum Award.
 
(b)  Vesting.  The Actual Award shall be subject to vesting in accordance with
the Vesting Schedule set forth in the Grant Notice.
 
(c)  Termination of Continuous Service. Upon the termination of your Continuous
Service, the shares credited to you under the Maximum Award that were not vested
on the date of such termination of Continuous Service will be forfeited and you
will have no further right, title or interest in or to the unvested shares
subject to the Maximum Award.
 
2.  Effect of Change in Control. In the event of a Change in Control prior to
the Certification Date, you will earn, as of immediately prior to the Change in
Control (and subject to your Continuous Service through such time), an Actual
Award equal to the lesser of (a) the Target Award and (b) the product of (i) the
Target Award and (ii) a fraction, the numerator of which is the number of months
since the start of the Performance Period (rounded up for any partial months of
service) plus 12 months, and the denominator of which is 24.   The Actual Award
will be fully vested as of the effective date of the Change in Control, and such
date will be the Certification Date.
 
3.  Delivery of Shares.  Not later than thirty (30) days after the applicable
vesting date of any portion of the Actual Award, the Company will issue to or on
behalf of you a certificate (which may be in electronic form) for the applicable
number of shares of Common Stock under the Actual Award that so vested, subject,
however, to the satisfaction of any applicable withholding taxes (as provided in
Section 5 below).   Notwithstanding the foregoing, if the Company determines
that any shares that are scheduled to be issued on a day (the “Original Issuance
Date”) on which the issuance of the shares would be a violation of applicable
law, as determined by the Company, then such shares will not be issued on such
Original Issuance Date and will instead be issued on the first date thereafter
on which the issuance of the shares would not be a violation of applicable law;
provided, however, that, except as otherwise permitted in compliance with
Section 409A of the Code, in no event will the date of issuance be later than
the later of (a) the 15th day of the third month following the end of the
Company’s first taxable year in which the applicable vesting date occurs or (b)
the 15th day of the third month following the end of your first taxable year in
which the applicable vesting date occurs.  In no event will fractional shares of
Common Stock be issued; any fraction of a share will be paid in cash.
 
4.  Holding Period.  You agree that, notwithstanding the delivery of the shares
subject to the Actual Award as provided in Section 3 above, you will not sell or
otherwise transfer (excluding transfers to family trusts for tax planning
purposes for which you are deemed to be the “beneficial owner” of the shares for
purposes of the Exchange Act) any of the shares of Common Stock issued under the
Actual Award until the earliest of (1) the fourth anniversary of the Date of
Grant, (2) a Change in Control of the Company, (3) the certification by the
Board that you have suffered an Unforeseeable Emergency (as defined in the
Program), or (4) the termination of your Continuous Service with the Company as
a result of an Involuntary Termination (as defined in the Program) or as a
result of your death or Disability (as defined in the Program) (such period, the
“Holding Period”).  Shares sold or withheld by the Company to cover applicable
tax withholdings as provided in Section 5 below will not be deemed a violation
of the Holding Period.  The shares of Common Stock issued pursuant to the Actual
Award shall be endorsed with appropriate legends, if any, determined by the
Company, and you agree to enter into such other arrangements as determined
reasonably necessary by the Company (including an escrow arrangement) in order
to enforce the provisions of this Section 4.
 
5.  Withholding Obligations. You hereby agree to make adequate provision for any
sums required to satisfy the applicable federal, state, local and foreign
employment, social insurance, payroll, income and other tax withholding
obligations of the Company or any Affiliate (the “Tax Obligations”) that arise
in connection with this Award.  The satisfaction of the Tax Obligations will
occur at the time you receive a distribution of Common Stock or other property
pursuant to this Award, or at any time prior to such time or thereafter as
reasonably requested by the Company and/or any Affiliate in accordance with
applicable law.  You hereby authorize the Company, at its sole discretion and
subject to any limitations under applicable law, to satisfy any such Tax
Obligations by (a) withholding from wages and other cash compensation payable to
you, (b) causing you to tender a cash payment to the Company, (c) permitting you
to enter into a “same day sale” commitment with a broker-dealer that is a member
of the National Association of Securities Dealers (an “NASD Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered under the
Award to satisfy the applicable Tax Obligations and whereby the NASD Dealer
irrevocably commits to forward the proceeds necessary to satisfy the Tax
Obligations directly to the Company and/or its Affiliates, and (d) withholding
shares that are otherwise to be issued and delivered to you under this Award in
satisfaction of the Tax Obligations (provided, however, that the amount of the
shares so withheld will not exceed the amount necessary to satisfy the required
Tax Obligations using the minimum statutory withholding rates that are
applicable to this kind of income).   In the event the Tax Obligations arise
prior to the delivery to you of the shares or it is determined after the
delivery of shares or other property that the amount of the Tax Obligations was
greater than the amount withheld by the Company and/or any Affiliate, you will
indemnify and hold the Company and its Affiliates harmless from any failure by
the Company and/or any Affiliate to withhold the proper amount.  The Company may
refuse to deliver the shares if you fail to comply with your obligations in
connection with the Tax Obligations.
 
6.  Capitalization Adjustments; Dividends.  The number of shares of Common Stock
subject to your Award will be adjusted from time to time for capitalization
adjustments, as provided in Section 11(a) of the Plan.  Except as provided in
Section 11(a) of the Plan, you shall not receive or be credited with any payment
or other adjustment in the number of shares subject to the Award for dividends
that may be made in respect of the shares of Common Stock to which your Award
relates until you become the holder of record of such shares.
 
7.  Securities Law Compliance.  The grant of your Award and the issuance of any
shares of Common Stock pursuant to an Actual Award shall be subject to
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities.  You may not be issued any shares of Common
Stock pursuant to an Actual Award if the issuance of shares of Common Stock
would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Common Stock may then be listed.  In
addition, you may not be issued any shares of Common Stock pursuant to an Actual
Award unless (i) a registration statement under the Securities Act shall at the
time of issuance be in effect with respect to the shares of Common Stock or
(ii) in the opinion of legal counsel to the Company, the shares of Common Stock
may be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  YOU ARE CAUTIONED THAT THE
SHARES OF COMMON STOCK MAY  NOT BE ISSUED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED.  The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares of Common Stock
pursuant to an Actual Award shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained.  As a condition to the issuance of any
shares of Common Stock pursuant to an Actual Award, the Company may require you
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
 
8.  Compliance with Section 409A.  It is intended that this Award satisfies, to
the greatest extent possible, the exception from the application of Section 409A
provided under Treasury Regulations Section 1.409A-1(b)(4).  Notwithstanding the
foregoing, if the Company (or, if applicable, the successor entity thereto)
determines that the Award constitutes a “deferral of compensation” under Section
409A of the Code (together, with any state law of similar effect, “Section
409A”) and if you are a “specified employee” of the Company or any successor
entity thereto as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”) as of the date of your “separation from service” (within the meaning
of Treasury Regulations Section 1.409A-1(h)) (such date, the “Separation Date”),
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A resulting from the delivery of
shares of Common Stock as a result of your separation from service (as defined
above), the delivery of the shares of Common Stock (or any portion thereof)
under the Actual Award shall be delayed following your separation from service
as follows:  on the earlier to occur of (i) the date that is six months and one
day after the Separation Date or (ii) the date of your death (such earlier date,
the “Delayed Initial Payment Date”), the Company (or the successor entity
thereto, as applicable) shall (A) issue to you those shares subject to the
Actual Award that you would otherwise have been issued through the Delayed
Initial Payment Date if the issuance of the shares had not been delayed pursuant
to this paragraph and (B) commence issuing the balance of the shares in
accordance with the original delivery schedule set forth in Section 3 above.  It
is intended that each installment of the issuance of the shares provided for in
the Award is a separate “payment” for purposes of Treasury Regulations Section
1.409A-2(b)(2).
 
9.  Transferability.  Your Award and any unvested shares of Common Stock subject
to the Actual Award are not transferable, except by will or by the laws of
descent and distribution.  Notwithstanding the foregoing, by delivering written
notice to the Company, in a form satisfactory to the Company, you may designate
a third party who, in the event of your death, shall thereafter be entitled to
receive any distribution of shares of Common Stock under the Actual Award
pursuant to this Award Agreement.
 
10.  Unsecured Obligation; Stockholder Rights.  Your Award is unfunded, and you
shall be considered an unsecured creditor of the Company with respect to the
Company’s obligation, if any, to issue shares of Common Stock pursuant to an
Actual Award under this Award Agreement.  You shall not have voting or any other
rights as a stockholder of the Company with respect to the Common Stock acquired
pursuant to this Award Agreement until such Common Stock is issued to you
pursuant to this Award Agreement.  Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company with respect to the
Common Stock so issued.  Nothing contained in this Award Agreement, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.
 
11.  Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement will inure to the benefit of, and be
binding upon, the Company and its successors and assigns and you, your assigns,
the legal representatives, heirs and legatees of your estate and any
beneficiaries designated by you.
 
12.  No Employment or other Service Rights. Nothing in this Agreement will
confer upon you any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time this Award was granted or will affect the
right of the Company or an Affiliate to terminate (i) your employment with or
without notice and with or without cause, (ii) your service pursuant to the
terms of any consulting  agreement with the Company or an Affiliate or (iii)
your service as a Director pursuant to the bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.
 
13.  Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to participation in the Plan or the Program and
this Award by electronic means or to request your consent to participate in the
Plan and/or the Program by electronic means.  You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
 
14.  Severability. If any provision of this Agreement will be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision will (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited will remain in full force and effect, and (b) not affect any other
provision of this Award Agreement or part thereof, each of which will remain in
full force and effect.
 
15.  Governing Plan Document.  Your Award is subject to all the provisions of
the Award Documents, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan or Program.  In the event of any conflict between the provisions of
this Award Agreement and those of the Plan or Program, the provisions of the
Plan or Program shall control.  In the event of any conflict between the
provisions of the Plan or Program, the provisions of the Plan shall control.
 
16.  Applicable Law.  This Award Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.
 



